367 F.2d 394
Leroy WEATHERS, Appellant,v.UNITED STATES of America, Appellee.
No. 20424.
United States Court of Appeals Ninth Circuit.
October 11, 1966.

Leroy Weathers, in pro. per.
Cecil F. Poole, U. S. Atty., Wm. B. Shubb, Asst. U. S. Atty., Sacramento, Cal., for appellee.
Before HAMLEY, MERRILL and BROWNING, Circuit Judges.
PER CURIAM:


1
Appellant, under Title 28 U.S.C. § 2255 (1964), seeks to vacate and set aside a sentence of imprisonment on the ground that it was founded on perjured testimony to the knowledge of Government counsel. He has appealed from the District Court's denial of relief.


2
The District Court granted appellant a hearing at which the trial witness — the alleged perjurer — was present. After hearing conflicting testimony from the witness and from appellant, the court credited the testimony of the witness and found that at trial he had testified truthfully.


3
The findings of the District Court were not clearly erroneous.


4
Judgment affirmed.